DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 8175801) in view of Huang (US 20210020045)

Regarding claim 1, Tu teaches a computer-implemented method for operating a driving vehicle, the method comprising: performing path planning using a multi-layer grid searching algorithm to position the ADV in a target position, (See Tu, Col. 2, lines 60-64 that describes the route search method for navigating an autonomous vehicle) including, defining a first layer grid including a first set of one or more nodes, the first layer grid representing an open space in which the target position is located, defining a second layer grid including a second set of one or more nodes corresponding to at least a portion of the first set of one or more nodes, (See Tu, Fig 5 that depicts the multiple layer grid with links and nodes) iteratively performing following operations from a start node until a goal node, including searching in the first set of one or more nodes and the second set of one or more nodes to identify a set of next node candidates, (See Tu, Col. 6, lines 5 -16 that describes the search method operation to obtain an optimum route) for each next node candidate of the set of next node candidates, determining a cost using a cost function, and selecting a next node having a lowest cost from the set of next node candidates based on their respective costs; (See Tu, Col. 5, lines 57-65 that describes the cost function and route selection based on cost) and generating a path trajectory of the ADV based on the start node, the selected nodes and the goal node to control the ADV to position the ADV at the target position according to the path trajectory. (See Tu, fig. 6A & Col. 10, line 3 to Col. 11, line 51 that describes the route search/generation process)

Tu does not specifically teach an autonomous driving vehicle (ADV) and generating a path trajectory of the ADV based on the start node, the selected nodes and the goal node to control the ADV to position the ADV at the target position autonomously according to the path trajectory.

However, Huang discloses an autonomous driving vehicle (ADV) and generating a path trajectory of the ADV based on the start node, the selected nodes and the goal node to control the ADV to position the ADV at the target position autonomously according to the path trajectory. (Huang [0018] “an autonomous vehicle guidance system that generates a path for controlling an autonomous vehicle based at least in part on an occupancy map (e.g., a map indicating occupied space and/or “free space” in an environment.” See also Huang [0022] “The autonomous vehicle may generate a path according to the techniques discussed herein to reach the end position specified by the route”.)

Regarding claim 2, Tu teaches the method of claim 1, wherein each node of the first set of one or more nodes represents a position in the open space, and wherein each corresponding node of the second set of one or more nodes represents the same position in the open space. (See Tu, fig. 5 that depicts where the links and nodes are expressed in the different layers of an open space)

Regarding claim 3, Tu teaches the method of claim 1, wherein each node of the first set of one or more nodes or the second set of one or more nodes is allowed to be selected only once. (See Tu, fig. 6A items 101, 102 that depicts operation of route searching where the nodes/links in different layers are examined and selected. See also Tu, Col. 11 line 61 – Col12, line 3 that describes the process where the net selected node is cheapest, hence the condition where each node of the first set of one or more nodes or the second set of one or more nodes is allowed to be selected just once)

Regarding claim 4, Tu teaches the method of claim 1, wherein a position in the open space is allowed to be reached twice by selecting a first corresponding node in the first set of one or more nodes once and selecting a second corresponding node in the second set of one or more nodes once. (See Tu, Col 14, lines 49-66 that describes the route search method for searching for a sufficient route in the layered structure)

Regarding claim 5, Tu teaches the method of claim 1, wherein a cost associated with a backward movement to the target position is determined to be negative. (See Tu, fig 6B and Tu, Col. 7, lines 28-35 that describe the cost associated with the path selection from the destination to the starting point. See fig 6B where the forward direction of travel towards the destination offers the best (positive cost) and a backward movement would offer a negative cost. See Tu, Col. 11, line 61 to Col. 12, line 3 that details the path selection with cost as a factor)

the method of claim 1, wherein the second set of one or more nodes includes only one or more nodes corresponding to an interested area in the open space. (See Tu, Col 5, line 63 to Col. 6, line 25 that details the route search method for nodes/links on the map to obtain an optimum route)

Regarding claim 7, Tu teaches the method of claim 1, wherein the multi-layer grid searching algorithm is a multi- layer grid A-star searching algorithm. (See Tu, Col. 5, lines 53-55 that highlights the A-star searching algorithm)

Regarding claim 8-14, the claims are directed towards a non-transitory machine readable medium that is configured to the methods claimed in claims 1-7. The cited portions of Tu and Huang used in the rejection of claim 1 discloses where the non-transitory machine readable medium performs the claimed method as cited in claims 8-14. Therefore claim 14 is rejected under the same rational as claims 1-7.

Regarding claim 15-21, the claims are directed towards a data processing system that is configured to the methods claimed in claims 1-7. The cited portions of Tu and Huang used in the rejection of claim 1 discloses where the data processing system performs the claimed method as cited in claims 15-21. Therefore claim 14 is rejected under the same rational as claims 1-7.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a multi-layer grid based open space planner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B                         

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661